NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 19a0348n.06

                                           No. 18-4094                                  FILED
                                                                                   Jul 10, 2019
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

 ERICK JONATAN ARANDA-CHINCHILLA,                        )
                                                         )
        Petitioner,                                      )
                                                         )
                                                                 ON PETITION FOR REVIEW
 v.                                                      )
                                                                 FROM THE UNITED STATES
                                                         )
                                                                 BOARD OF IMMIGRATION
 WILLIAM P. BARR, U.S. Attorney General,                 )
                                                                 APPEALS
                                                         )
        Respondent.                                      )
                                                         )



       Before: McKEAGUE, KETHLEDGE, and MURPHY, Circuit Judges.

       KETHLEDGE, Circuit Judge. Erick Aranda-Chinchilla petitions for review of the Board

of Immigration Appeals’ denial of his applications for asylum, withholding of removal, and relief

under the Convention Against Torture. We deny his petition.

       In March 2016, Aranda-Chinchilla, a Honduran citizen, entered the United States without

inspection, near Hidalgo, Texas. Border-patrol officers detained and interviewed him the same

day. During that interview, Aranda-Chinchilla said that he came to the United States to visit family

in Ohio and that he did not fear persecution or torture if he returned to Honduras. The government

thereafter charged Aranda-Chinchilla with removability. Aranda-Chinchilla conceded that he was

removable, but applied for asylum under 8 U.S.C. § 1158(b), withholding of removal under

8 U.S.C. § 1231(b)(3)(A), and relief under the Convention Against Torture, 8 C.F.R. § 1208.16(c).

In his applications and at a hearing, Aranda-Chinchilla alleged that he had witnessed a group of
No. 18-4094, Aranda-Chinchilla v. Barr


gang members committing a robbery, that the group assumed he had reported the crime, and that

the group later threatened him. The immigration judge denied Aranda-Chinchilla’s applications,

finding among other things that he was not credible. The Board affirmed. This petition for review

followed.

         The Board adopted and supplemented the IJ’s decision, so we review both the Board’s and

the IJ’s decisions. See Cruz-Samayoa v. Holder, 607 F.3d 1145, 1149 (6th Cir. 2010). We review

legal questions de novo and uphold the agency’s factual findings “unless any reasonable

adjudicator would be compelled to conclude to the contrary.” See Umana-Ramos v. Holder, 724
F.3d 667, 670 (6th Cir. 2013) (quoting 8 U.S.C. § 1252(b)(4)(B)).

         As an initial matter, Aranda-Chinchilla argues that the agency lacked jurisdiction to

institute removal proceedings against him, because (he says) the agency’s notice to appear was

defective under the Supreme Court’s decision in Pereira v. Sessions, 138 S. Ct. 2105 (2018). But

we have already rejected this argument. See Santos-Santos v. Barr, 917 F.3d 486, 490 (6th Cir.

2019).

         As for the merits, Aranda-Chinchilla argues that the agency lacked substantial evidence to

find that he was not credible. The agency based that finding on numerous inconsistencies in

Aranda-Chinchilla’s testimony.       For example, Aranda-Chinchilla testified that he feared

persecution if he returned to Honduras; but in an earlier sworn statement to a border-patrol agent,

he said that he did not fear persecution. At the hearing before the IJ, Aranda-Chinchilla sought to

explain this inconsistency by saying that he had been nervous during the interview with the border-

patrol agent, but the agency did not credit that explanation. Aranda-Chinchilla also testified that

gang members threatened to kill him; but in an affidavit that he submitted with his applications he

did not mention any death threat. The agency thus found that, based on the “totality of the



                                                -2-
No. 18-4094, Aranda-Chinchilla v. Barr


circumstances,” Aranda-Chinchilla was not credible. See El-Moussa v. Holder, 569 F.3d 250, 256

(6th Cir. 2009) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)). Aranda-Chinchilla identifies no evidence

that would compel a “reasonable adjudicator” to conclude to the contrary. See id. (quoting

8 U.S.C. § 1252(b)(4)(B)). We therefore have no basis to set aside the agency’s denial of relief.

       The petition for review is denied.




                                               -3-